Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This First Office Action is in response to 5/20/2022.  Claims 1-9 are withdrawn, Claims 10, 17-20 are cancelled, Claims 12-16 are amended, Claims 12-25 are new, Claims 1-9, 11-16, and 21-25 are pending, Claims 11-16 and 21-25 are examined.

Election/Restrictions
Applicants election of the election of claims 11-16 without traverse in the response dated 5/20/2022 is acknowledged. 

Claim Objections
Claims 11 and 21 are objected to for minor informalities.
Claims 11 and 21, “the cooling transition” is believed to be in error for “the thermal transition”.  Appropriate corrective action is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 12, 14, 15, 21, 22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nayeri 2022/0076407 in view of Reid 10,252,178
Regarding claim 11, Nayeri teaches a robotic assembly (100) for detecting damage to equipment (200), the robotic assembly comprising: a platform (130) configured to move through an environment containing the equipment (see Fig. 1, the environment being the space containing 100 including the space around 200 see also [0056] The platform system 130 of system 100 includes a platform 132. For this embodiment, the platform 132 is a multi-axis platform that is movable along multiple axes. Particularly, for this embodiment, the platform 132 is translatable along the vertical direction V, the lateral direction L, and the transverse direction T.), the platform being an autonomous or semi-autonomous platform ([0057] In some embodiments, when commanded (e.g., by one or more electrical signals from a control device), the platform system 130 (e.g., via multi-axis platform 132 and/or rotary table 136) is configured to move the component 200 relative to the heating coil 114…. In some alternative embodiments, the platform system 130 can be configured to move the component 200 relative to the heating coil 114 (e.g., via platform 132 and rotary table 136), wherein the heating coil 114 is kept or controlled to remain in a fixed position. Thus, in some embodiments, the component 200 can be moved by the platform system 130 relative to the fixed heating coil 114.); an environmental capture device (150) and configured to observe a thermal response of the equipment during a thermal transition occurring between an elevated temperature and a lesser temperature (the elevated temperature being the temperature prior to cooling and the lesser temperature being the temperature after cooling see [0054] By moving the heating coil 114 along the traversing direction T1 relative to the component 200, transient thermal gradients can be created and captured by the imaging system 150. See also [0084] In some example implementations, the transient thermal response of the component can be defined in terms of a transient thermal gradient, e.g., a ratio of the temperature difference and the distance between two points, or equivalently, a change in temperature over a given length. And see also [0092] Notably, defects can be detected during both heating and cooling of the component. Thus, the heating rate associated with the pixels can be determined and/or the cooling rate associated with the pixels can be determined see also [0093] Additionally or alternatively, a determined cooling rate of a pixel or a group of pixels can be compared to a predetermined cooling rate. The predetermined cooling rate can be a cooling rate associated with an expected cooling rate of a non-defect region of the component. Accordingly, if the determined cooling rate of a pixel or group of pixels is outside of the predetermined cooling rate, the pixel or group of pixels outside of the predetermined cooling rate can be determined or identified as a defect in the barrier coating (or a portion of a defect in the barrier coating). Furthermore, for the pixel or group of pixels having a cooling rate determined to be outside of the predetermined cooling rate, the determined cooling rate of the pixel or group of pixels can be used to classify the defect associated therewith. For instance, various defects (e.g. spits, pits, delaminations etc.) can have corresponding expected cooling rate ranges. The one or more processors can determine which of the cooling rate ranges in which the determined cooling range falls and the type of defect can be classified accordingly.); and one or more computing devices (160) configured to: from information generated by the environmental capture device, determine one or more thermal gradients in the equipment during the cooling transition ([0083] In some implementations, in detecting the one or more coating defects in the barrier coating of the component based at least in part on the thermal response of the component captured in the images at (314), the one or more processors of the computing system 160 are configured to identify one or more regions of the barrier coating having a transient thermal response outside of a predetermined range. In such implementations, the one or more regions of the barrier coating having the transient thermal response outside of the predetermined range are identified as the one or more coating defects of the barrier coating see also [0084] … In this example, to identify one or more regions of the barrier coating having a transient thermal response outside of a predetermined range, the one or more processors of the computing system 160 are configured to determine a plurality of transient thermal gradients. See also [0086] With the thermal gradients determined, the one or more processors of the computing system 160 are configured determine whether one or more of the determined transient thermal gradients are outside of a predetermined range, e.g., outside of a range of values associated with transient thermal gradients expected to be associated with non-defect regions of the component. Each transient thermal gradient can be compared to the predetermined range.) compare the one or more thermal gradients with predetermined thermal gradient margins (see [0084 supra, the predetermined thermal gradient margins are the predetermined range); determine when the thermal gradients exceed the predetermined thermal gradient margins (see [0084 supra); and generate an action when the thermal gradient is outside of the predetermined thermal gradient margin (determining whether the barrier coating of the component is an acceptable barrier coating [0108] In some implementations, the one or more processors of the computing system 160 are configured to determine whether the barrier coating of the component is an acceptable barrier coating based on at least one of the following comparisons: the quantity of the identified one or more coating defects of the barrier coating with a quantity threshold; the depth of each of the identified one or more coating defects of the barrier coating with a depth threshold; the area fraction of the identified one or more coating defects of the barrier coating with an area fraction threshold. In some implementations, the barrier coating must pass all comparisons. In other implementations, the barrier coating must pass some combination thereof, such as two out of the three comparisons.
Nayeri is silent as to the environmental capture device being coupled to the platform.
Reid teaches a platform based imaging system wherein the platform (the elements shown in Fig 4b. except for 412) and an environmental capture device (412) are coupled (col. 8 ll. 47-60 “Thus, the arm 438 can be a fixed arm that remains in a particular spatial position relative to the base 404 as determined at the time of manufacture, or the arm 438 can be positionable and/or swappable by the end user of the system 400. In other words, the arm 438 is, or is capable of being, locked into a particular position relative to the base 404 such that the imaging device 226, which is held by the arm 438, is stationary and held in a fixed position relative to the space 432 while acquiring data from the space 432. In implementations that have an adjustable arm 438 and/or an adjustable dock 410, the possible relative spatial locations of the base 404 and the arm 438 and/or the adjustable dock 410 are predetermined and are thus consistent from use-to-use of the system 400”).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Nayeri with Reid to provide consistent positioning of the environmental capture device to the base supporting the equipment being imaged by the environmental capture device. 
Regarding claim 12, Nayeri in view of Reid teaches the invention as discussed above.
Nayeri as discussed further teaches wherein the environmental capture device comprises a thermal imaging camera ([0061] In some embodiments, the imaging camera 152 can be a mid-wavelength IR camera. A mid-wavelength IR camera can capture wavelengths in a range of about three to six micrometers (or microns) (3-6 μm). Notably, using a mid-wavelength IR camera, the barrier coat 214 is transparent or substantially transparent. Accordingly, the mid-wavelength IR camera can be used to capture defects in the metallic structure 210 and/or the metallic bond coat 212. In yet other embodiments, the imaging camera 152 can be a long wavelength IR camera. A long wavelength IR camera can capture wavelengths in a range of about six to fourteen micrometers (or microns) (6-14 μm). Using a long wavelength IR camera, the barrier coat 214 is opaque or substantially opaque. Accordingly, the long wavelength IR camera can be used to capture defects in the metallic bond coat 212 and the barrier coat 214. Further, in some embodiments, the imaging system 150 includes a mid-wavelength IR camera and a long wavelength IR camera).
Regarding claim 14, Nayeri in view of Reid teaches the invention as discussed above.
Nayeri as discussed further teaches wherein the robotic assembly is configured to move through the environment while the environmental capture device observes the thermal response (see Fig. 1, [0057] cited supra, and [0060] As further depicted in FIG. 1, the imaging system 150 of system 100 has one or more imaging devices or sensors. For this embodiment, the one or more imaging devices include an imaging camera 152. The imaging camera 152 is an Infrared (IR) camera in this example embodiment. The imaging camera 152 is operatively configured to capture a plurality of images (i.e., a collection of still images or video) of the component 200).
Regarding claim 15, the recitation of “wherein the equipment comprises a gas turbine engine” has been construed as a recitation of the article worked upon by the structure being claimed.
As such, the limitation has not been given patentable weight since it has been held that A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115.
The recitation of “wherein the elevated temperature is at least 300.degree. F” has been construed as a manner of operating the device (Nayeri teaches that thermal gradients appear prominently by heating the component by 10-15 degrees Fahrenheit or more relative to the ambient temperature [0032] Transient thermal gradients can appear prominently by heating the component by 10-15 degrees Fahrenheit or more relative to the ambient temperature. As such operating the service equipment taught by Nayeri in an environment of higher than 290 degrees Fahrenheit would result in the elevated temperature being at least 300.degree. F)
As such, the limitation has not been given patentable weight since it has been held that  
the manner of operating the device does not differentiate apparatus claim from the prior art see MPEP 2114 II "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647
Regarding claim 21, per the rejection of claim 11 supra, Nayeri in view of Reid teaches the limitations of claim 21.
Regarding claim 22, per the rejection of claim 12 supra, Nayeri in view of Reid teaches the added limitations of claim 22. 
Regarding claim 24, per the rejection of claim 15 supra, Nayeri in view of Reid teaches the added limitations of claim 24. 
Claims 13 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nayeri in view of Reid and Lim 2018/0286034
Regarding claims 13 and 23, Nayeri in view of Reid teaches the invention as discussed above. 
Nayeri in view of Reid does not teach in response to the generated action, the one or more computing devices is further configured to cause the robotic assembly to further inspect an area of the equipment corresponding to a location where the thermal gradient exceeded the predetermined thermal gradient margin
Lim teaches further inspecting an area of the equipment corresponding to a location where the in image has been used to identify equipment damage (Lim teaches using a GAN system to examine images of damaged equipment to determine whether the one or more images of potential damage represent progression of the actual damage to the equipment.  See Fig. 2 and [0004] In one embodiment, a GAN system includes a generator sub-network configured to examine one or more images of actual damage to equipment. The generator sub-network also is configured to create one or more images of potential damage based on the one or more images of actual damage that were examined. The GAN system also includes a discriminator sub-network configured to examine the one or more images of potential damage to determine whether the one or more images of potential damage represent progression of the actual damage to the equipment.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nayeri in view of Reid with Lim to modify the computing devices so that so as to in response to the generated action (activating the GAN system), the one or more computing devices is further configured to cause the robotic assembly to further inspect an area of the equipment corresponding to a location where the thermal gradient exceeded the predetermined thermal gradient margin to facilitate reliable automation of modifying a maintenance schedule of the equipment and, optionally, to automatically implement or performing repair or replacement of the equipment by an automated system (see [0013] Different created images can represent potential progression or worsening of damage to the equipment. For example, different created images can be associated with different degrees or stages of damage progression. Subsequent images of the same or different equipment can be compared to the created image(s). If the damage appearing in the subsequent images is similar to the potential damage appearing in the created image(s), then a determination may be made as to how quickly the damage to the equipment is progressing. This determination can be used to determine whether to modify a maintenance schedule of the equipment and, optionally, to automatically implement or perform repair or replacement of the equipment by an automated system (e.g., an automated robotic or other powered system).
Claims 16 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nayeri in view of Herzog 2019/0324430
Regarding claims 16 and 25, Nayeri in view of Reid teaches the invention as discussed above.
Nayeri in view of Reid does not teach wherein the predetermined thermal gradient margins are at least partially-autonomously adjusted by the one or more computing devices in response to aggregate data compiled by comparing thermal gradients with predetermined cooling gradient margins on a fleet of equipment.
Herzog teaches ([0012] According to an example embodiment, the disclosed approach may involve a first phase that is generally directed to determining a set of deviation bounds for a first subset of assets in the given fleet that have known prior failure occurrences. This first phase may involve functions that include (a) identifying a first subset of assets in the given fleet that includes any asset having at least one known prior failure occurrence, (b) obtaining historical operating data for each asset in the first subset that includes values, (c) cleaning the historical operating data for each asset in the first subset by removing historical operating data from any time period associated with a known prior failure occurrence, (d) using the cleaned historical operating data for the assets in the first subset to determine a set of deviation bounds for the first subset of assets (which may involve creation and use of an unsupervised failure model for each asset in the first subset), and (e) using the determined set of deviation bounds for the first subset of assets as the basis for defining an initial set of anomaly thresholds for the given fleet. The first phase of the disclosed approach may involve various other functions as well.)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nayeri in view of Reid with Herzog to at least partially-autonomously adjust predetermined thermal gradient margins by the one or more computing devices in response to aggregate data compiled by comparing thermal gradients with predetermined cooling gradient margins on a fleet of equipment to facilitate the use of updated Fleet data as needed to facilitate the prediction of different given types of failures  ([0007] In view of the foregoing, asset data platforms are now being configured to run “supervised failure models,” which are predictive models that are configured to predict occurrences of different given types of failures at an asset, at some time in the future. In practice, a supervised failure model is generally created by applying a supervised learning technique to historical operating data associated with known prior occurrences of the given type of failure at one or more assets (such as assets in a fleet). However, before the supervised learning technique is applied to this historical operating data, such historical operating data generally needs to be “labeled” with additional information regarding the known prior occurrences of the given type of failure with which the historical operating data is associated, such as information regarding the type of failure that occurred and information regarding the time at which the failure the occurred).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741